Conclusion
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
No foreign priority is claimed

Information Disclosure Statement
No information disclosure statement (IDS) submitted. 

Drawings
The drawing(s) filed on 06/02/2020 are accepted by the Examiner.

Examiner’s Amendment
6. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with MICHAEL R CASEY on January 27, 2021.

IN THE CLAIMS                                                                                                                                                                          
The claims are amended as follows:
1.	(Currently amended)  A method of a networked Internet-of-Things (IoT) device management at a registry server, the method comprising: receiving through a mobile network a device identifier (ID) and a public encryption certificate (CERT) associated for a networked IoT device from a cloud service provider (CSP); generating an encrypted applet using the public encryption CERT associated with the networked IoT device, the encrypted applet containing public and private encryption CERT for the networked IoT device, a registry public CERT and CSP network connection information for association with an eSIM of the networked IoT device; sending the encrypted applet to a mobile network operator (MNO) of the mobile network; receiving a request from the networked IoT device via the mobile network to provide a registry CERT; sending the registry CERT to the networked IoT device; receiving a request from the networked IoT device to provide an associated record for the networked IoT device; sending the networked IoT device CERT to the networked IoT device; receiving a request from the CSP to provide the associated record for the networked IoT device; and sending the IoT device CERT to the CSP; wherein requests from the networked IoT device and the request from the CSP are each received in a DNSSEC query at the registry server. 2. 	Cancelled. 3.	(Original) The method of claim 1 wherein if the device ID has been previously associated with another CSP, the method further comprising receiving and verifying an wherein requests from the networked IoT device and the request from the CSP are each received in a DNSSEC query at the registry server.  15. 	(Currently amended) A method of managing a networked IoT device, the method comprising: receiving a security applet from a registry system coupled to a computer network for associating the networked IoT device with an application service provide (CSP) associated with an owner of the networked IoT device; decrypting security applet containing public and private encryption keys associated with the networked IoT device, and CSP connection information for association with an eSIM of the networked IoT device; sending a first query for a first certificate associated with the registry; verifying the first certificate received from the registry; installing cloud service provider profile on an eSIM of IoT device when the first certificate is verified; sending a second query for a second certificate associated with the networked IoT device; and verifying the second certificate received from the registry; wherein first query and second query are DNSSEC queries and the first certificate and second certificates are CERT records.  
17. 	(Original) The method of claim 16 wherein verifying the first certificate or the second CERT records comprises comparing a corresponding record received in the security applet. 18. 	(Original) The method of claim 15 wherein the security applet is encrypted with a public key associated with the networked IoT device. 19. 	(Original) The method of claim 15 further comprising initiating a transport layer security/Datagram Transport Layer Security (TLS/DTLS) connection by: sending a third DNSEC request for a TLS Authentication (TLSA) record from the registry; and verifying the TLSA record received from the registry prior to completing the TLS/DTLS connection. 20. 	(Original) The method of claim 15 further comprising initializing the networked IoT device by: receiving an initial configuration from a manufacturer server; install the initial configuration in an eSIM of the networked IoT device; and sending a device identifier and associated public encryption keys to the registry.  

Examiner's Statement of Reason for Allowance
Claims 1, 3-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 14, and 15 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] A method of a networked Internet-of-Things (IoT) device management at a registry server, the method comprising: receiving through a mobile network a device identifier (ID) and a public encryption certificate (CERT) associated for a networked IoT device from a cloud service provider (CSP); generating an encrypted applet using the public encryption CERT associated with the networked IoT device, the encrypted applet containing public and private encryption CERT for the networked IoT device, a registry public CERT and CSP network connection information for association with an eSIM of the networked IoT device; sending the encrypted applet to a mobile network operator (MNO) of the mobile network; receiving a request from the networked IoT device via the mobile network to provide a registry CERT; sending the registry CERT to the networked IoT device; receiving a request from the networked IoT device to provide an associated record for the networked IoT device; sending the networked IoT device CERT to the networked IoT device; receiving a request from the CSP to provide the associated record for the networked IoT device; and sending the IoT device CERT to the CSP; wherein requests from the networked IoT device and the request from the CSP are each received in a DNSSEC query at the registry server” along with all other limitations as required by independent claim 1.
“[14] A non-transitory computer readable memory containing instructions which when executed by a processor perform the method of: receiving through a mobile network a device identifier (ID) and a public encryption certificate (CERT) associated for a networked IoT device from a cloud service provider (CSP); generating an encrypted applet using the public encryption CERT associated with the networked IoT device, the encrypted applet containing public and private encryption CERT for the networked IoT device, a registry public CERT the CSP network connection information; sending the encrypted applet to a mobile network operator (MNO) of the mobile network; receiving a request from the networked IoT device via the mobile network to provide a registry certificate; sending the associated registry CERT to the networked IoT device; receiving a request from the networked IoT device to provide an associated record for the networked IoT device; sending the networked IoT device CERT to the networked IoT device; receiving a request from the CSP to provide the associated record for the networked IoT device; and sending the networked IoT CERT to the CSP; wherein requests from the networked IoT device and the request from the CSP are each received in a DNSSEC query at the registry server.” along with all other limitations as required by independent claim 14.
[15] A method of managing a networked IoT device, the method comprising: receiving a security applet from a registry system coupled to a computer network for associating the networked IoT device with an application service provide (CSP) associated with an owner of the networked IoT device; decrypting security applet containing public and private encryption keys associated with the networked IoT device, and CSP connection information for association with an eSIM of the networked IoT device; sending a first query for a first certificate associated with the registry; verifying the first certificate received from the registry; installing cloud service provider profile on an eSIM of IoT device when the first certificate is verified; sending a second query for a second certificate associated with the networked IoT device; and verifying the second certificate received from the registry; wherein first query and second query are DNSSEC queries and the first certificate and second certificates are CERT records.  
Specifically, the closest prior art, Choi (2019/0281421 A1), Grant (2019/0334869 A1), Shadmon et al. (2019/0158594 A1) and Raman et al. (10,951,431 B1), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 3-15 and 17-20 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (2019/0281421 A1) teaches a method of identifying an Internet of things (IoT) service group based on an object identifier, the method including retrieving a first group identifier of a first service group corresponding to a first object identifier in response to the first object identifier transmitted through a uniform resource identifier (URI) corresponding to the first object identifier, identifying services include in the first service group using the first group identifier, and transmitting information of the identifier services. Here, the first service group may be a service group requested from a user.
Grant (2019/0334869 A1) teaches An Internet of Things (IoT) protection service at the network level is described. A secure session is established between an edge server and an IoT client that is requesting to send data to an IoT device. The edge server receives the request from the IoT client over the secure session instead of the IoT device directly because a Domain Name System (DNS) request for a unique fully qualified domain name assigned to the IoT device returns an IP address of the edge server instead of an IP address of the IoT device. The edge server analyzes the request to determine whether to transmit the request to the IoT device, including applying web application firewall rule(s) against the request. If the request does not trigger any rule, then the edge server transmits the request to the IoT device. If the request triggers any rule, then the edge server blocks the request.
Shadmon (2019/0158594 A1) teaches A method of answering a data request directed to a network of distributed servers includes receiving the data request from a client at a server. The method further includes extracting identifying information of requested data in the data request, using the server. The method further includes obtaining location information of the requested data indicating which of the distributed servers is storing the requested data, by comparing the identifying information to a distributed ledger. The method further includes sending the requested data from the server to the client.
Raman (10,951,431 B1) teaches technologies are disclosed for providing a device registry service for devices that communicate over a network. The devices are configured as Internet of Things (IoT) devices. The devices are registered and classified as various types. Based upon the classification, interfaces are provided for the registered devices by the registry service if the devices do not already include them to allow for interaction and control of the devices. New interfaces can be provided to the service by various parties including manufacturers and system integrators to expose additional capabilities of the devices and create additional functionalities. The new interfaces are generally made available to all users of the registry service.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433    

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433